I prefer the statement to be that, in the absence of challenge to the instructions or failure to propose additional instructions, it will be conclusively presumed that the court correctly instructed the jury on questions of fact which are foreclosed by the verdict. I am less and less inclined to accept the statement that the instructions become the law of the case because of failure to challenge correctness of the instructions. I agree with the opinion with this reservation.
September 11, 1945. Petition for rehearing denied.
SIMPSON, J., dissents. *Page 403